Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 7 and 9 are objected to because of the following informalities:  the claims reference a “second hardmask” when there is no “first hardmask” in the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al., US 2016/0064082 in view of Cho et al., U.S. Patent 10,062,616.
Komori et al. shows the invention substantially as claimed including a manufacturing method of a semiconductor device, the manufacturing method comprising:
Forming a nonvolatile memory device, comprising:
Forming a first well region 316 in a substrate 302;
	Forming a tunneling gate insulator 602 on the first well region;
	Forming a floating gate 806 on the tunneling gate insulator (see, for example, paragraph 0048);
	Forming a thick dielectric pattern 808 on sidewalls of the floating gate;
	Forming a control gate insulator 808 on the substrate;
	Forming a control gate 810 on the control gate insulator; and
	Forming a first source region and a first drain region (1002,1004) on opposite sides of the control gate, respectively; and
	Forming a first logic device, comprising:
	Forming a first logic gate insulator (for example, 702) on the substrate,
	Forming a first logic well region (for example, 322) by performing a first ion implantation of dopants;
	Forming first logic spacers (for example, 1008) on sidewalls of the first logic gate, and
	Forming a first logic source region and a first logic drain region (1302,1304) on opposite sides of the first logic gate, respectively (see, for example, figs. 3-14 and paragraphs 0019-0041).
	Hong et al. does not expressly disclose where the first logic well region is formed by performing a first ion implantation of dopants passing through the first logic gate into the substrate, where the well depth is shallower below the gate than the source/drain regions).  Cho et al. discloses the formation of multiple well regions by performing an implantation of dopants passing through the first logic gate into the substrate, wherein the well depth is shallower below the gate than the source/drain regions (see figs. 3-4 and col. 7-line 28 to col. 8-line 55). In view of this disclosure, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the primary reference of Hong et al. so as to perform the well implant through the gate electrode as disclosed by Liu et al. because in such a way the number of masking steps can be reduced since a well implant mask would not be required.
	Regarding dependent claim 2, note that Hong et al. discloses wherein forming a nonvolatile memory device further comprises:  forming control gate spacers (for example, 1402) on sidewalls of the control gate; and forming a first silicide layer on the control gate (see paragraph 0042).
	Concerning dependent claim 8, note that the control gate 810 of Hong et al. is formed to at least partially enclose the floating gate 806 (see, for example, fig. 14).

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al., US 2016/0064082 in view of Cho et al., U.S. Patent 10,062,616 as applied to claims 1-2 and 8 above, and further in view of Santin et al., U.S. Patent 5,907,171.
Hong et al. and Cho et al. are applied as above but do not expressly disclose forming a deep well region in the substrate, wherein the deep well region encloses the first well region. Santin et al. discloses forming a deep well region 31 in the substrate, wherein the deep well region encloses the first well region 33 (see, for example, fig. 3D and col.  6-lines 7-29). In view of this disclosure, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the claimed deep well in the reference of Hong et al. modified by Cho et al. because in such a way a device with high breakdown voltage can be attained.
Regarding forming a lightly doped region in the first well region deeper than the source/drain regions, note that the primary reference of Hong et al. discloses forming doped regions of lightly doped concentration 1404 that are deeper than source/drain regions.

Claim(s) 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al., US 2016/0064082 in view of Cho et al., U.S. Patent 10,062,616, as applied to claims 1-2 and 8 above, and further in view of Hsieh et al., U.S. Patent 6,204,126.
Hong et al. and Cho et al. are applied as above but do not expressly disclose performing an etching of the first conductive film using the first hard mask pattern as a mask to form a floating gate, wherein the first hard mask pattern remains on a top surface of the floating gate.
Hsieh et al. discloses performing an etching of a first conductive film 130 using the first hard mask pattern 150 as a mask to form a gate electrode, wherein the first hard mask pattern remains on a top surface of the gate electrode (see, for example, figs. 3a-3e and col. 7-line 4 to col. 8-line 62). In view of this disclosure, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the primary reference of Hong et al.  modified by Cho et al. so as to form the floating gate using the method of Hsieh et al. because in such a way a precisely defined floating gate with high integration can be achieved.
Furthermore, regarding dependent claim 5, Hong et al. and Cho et al. are applied as above but do not expressly disclose patterning the second conductive film using an etch-back process, thereby forming the control gate on the control gate insulator and sidewalls of the dielectric pattern, wherein no control gate is formed on a top surface of the floating gate. Hsieh et al. discloses patterning the second conductive film using an etch-back process, thereby forming the control gate 170 on the control gate insulator 160 and sidewalls of the dielectric pattern, wherein no control gate is formed on a top surface of the floating gate (see, for example, fig. 3C and col 8-lines 33-40). In view of this disclosure, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the primary reference of Hong et al. modified by Cho et al. so as to form the control gate as taught by Hsieh et al. because the self-alignment of the floating gate to the control gate allows for a device with maximum integration and performance. 
Concerning dependent claim 6, the examiner takes official notice that it would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize stacked layers as wet etching masks in microelectronic applications in order to form well defined spacer layers, for example, and would have been obvious to utilize in the reference of Hong et al. modified by Cho et al. and Hsieh et al.. Additionally, the step of implanting dopants into the second conductive film 810 is shown by fig. 10 of Hong et al..

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al., US 2016/0064082 in view of Cho et al., U.S. Patent 10,062,616, as applied to claims 1-2 and 8 above, and further in view of Chien et al., US 2002/0098650.
Hong et al. and Cho et al. are applied as above but do not expressly disclose the method of forming the first logic gate on the first logic gate insulator.
Chien et al. discloses a method of forming a logic gate 91 on a gate insulator 74 comprising forming the logic gate insulator 74 on the substrate; forming a second conductive film on the logic gate insulator; forming a second hard mask pattern on the second conductive film; and patterning the second conductive film, using the second hard mask pattern 90 to form the first logic gate 91 on the first logic gate insulator 74 (see figs. 14-16 and paragraphs 0019-0021). In view of this disclosure, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the reference of Hong et al. modified by Cho et al. so as to form the logic gate/gate insulator configuration using the method as taught by Chien et al. because the use of hard masks allows for well-defined gate configurations.

Claim(s) 9 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al., US 2016/0064082 in view of Cho et al., U.S. Patent 10,062,616, as applied to claims 1-2 and 8 above, and further in view of Huang et al., U.S. Patent 4,833,096.
Hong et al. and Cho et al. are applied as above but do not expressly disclose patterning the second conductive film, thereby forming a control gate on the control gate insulator and forming a first logic gate on the gate insulator, such that the first logic gate and the control gate are formed in the same operation. Huang et al. discloses a memory device fabrication process comprising patterning the second conductive film, thereby forming a control gate on the control gate insulator and forming a first logic gate on the gate insulator, such that the first logic gate and the control gate are formed in the same operation. In view of this disclosure, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the primary reference of Hong et al. modified by Cho et al. so as to form the first logic gate and control gate in the same operation as claimed because the number of processing steps will be reduced.
Concerning dependent claim 13, Hong et al. does not expressly disclose the claimed method of forming the second well/source/drain region. Cho et al. discloses forming a second well region PW by performing a second ion implantation of dopants passing through the second logic gate to the substrate; forming a second logic source/drain region 427 on opposite sides of the logic gate, respectively, where the second logic well region depth is shallower below the second gate region with respect to the source/drain region (see fig. 4 and col. 8-lines 24-67). In view of this disclosure, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the primary reference of Hong et al. so as to comprise the second well and source/drain region in the primary reference of Hong et al. because it will result in the elimination of an additional well masking step.
 
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al., US 2016/0064082 in view of Cho et al., U.S. Patent 10,062,616 and Huang et al., U.S. Patent 4,833,096 as applied to claims 9 and 13 above, and further in view of Hsieh et al., U.S. Patent 6,204,126.
Hong et al., Cho et al., and Huang et al. are applied as above but do not expressly disclose performing an etching of the first conductive film using the first hard mask pattern as a mask to form a floating gate, wherein the first hard mask pattern remains on a top surface of the floating gate.
Hsieh et al. discloses performing an etching of a first conductive film 130 using the first hard mask pattern 150 as a mask to form a gate electrode, wherein the first hard mask pattern remains on a top surface of the gate electrode (see, for example, figs. 3a-3e and col. 7-line 4 to col. 8-line 62). In view of this disclosure, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the primary reference of Hong et al.  modified by Cho et al. and Huang et al. so as to form the floating gate using the method of Hsieh et al. because in such a way a precisely defined floating gate with high integration can be achieved.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al., US 2016/0064082 in view of Cho et al., U.S. Patent 10,062,616 and Huang et al., U.S. Patent 4,833,096 as applied to claims 9 and 13 above, and further in view of Santin et al., U.S. Patent 5,907,171.
Hong et al. and Cho et al. are applied as above but do not expressly disclose forming a deep well region in the substrate, wherein the deep well region encloses the first well region. Santin et al. discloses forming a deep well region 31 in the substrate, wherein the deep well region encloses the first well region 33 (see, for example, fig. 3D and col.  6-lines 7-29). In view of this disclosure, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the claimed deep well 9 in the reference of Hong et al. modified by Cho et al. because in such a way a device with high breakdown voltage can be attained.
Regarding forming an LDD region in the first well region, note that the primary reference of Hong discloses forming a region 1404 of lightly doped concentration within the first well region (see paragraph 0041 and fig. 14).

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art, either singly or in combination, particularly Hong et al., US 2016/0064082, does not disclose simultaneously forming the logic gate and control gate, using a second hard mask to form the logic gate and no second hard mask to form the control gate in combination with the remaining processing steps.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent 4,833,096 discloses the use of floating gate memory cells formed simultaneously with peripheral transistors and wells used to form peripheral CMOS devices (see fig. 18 and its description), and U.S. Patent 7,081,381 discloses the formation of floating gate memory cells simultaneously with peripheral transistors including the formation of a triple well configuration in the memory region (see fig. 8 and col. 2-line 33 to col. 3-line 20).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A BOOTH whose telephone number is (571)272-1668. The examiner can normally be reached Monday to Friday, 8:30 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD A BOOTH/Primary Examiner, Art Unit 2812                                                                                                                                                                                                        



December 14, 2022